


Exhibit 10.10
CLARCOR Inc.
Summary of Compensation for Non-Employee Directors and Named Executive Officers


Non-Employee Director Compensation Summary


Annual Retainer


•
$40,000, payable in cash or stock at the election of each director. Increasing
to $45,000 as of March 3, 2014.

•
Additional $6,500 for serving as chair of the Compensation or Directors
Affairs/Corporate Governance Committees

•
Additional $10,000 for serving as chair of the Audit Committee

•
Additional $25,000 in cash for service as the Lead Director

•
Committee chair and Lead Director compensation is payable in cash



Board and Committee Meeting Fees


•$1,500 per meeting for each Board of Directors or Committee meeting attended
•$1,000 per meeting for each Committee meeting attended by telephone
•All meeting fees are paid in cash


Annual Stock Award


Each year, all non-employee directors receive shares of the Company's stock
having an aggregate fair market value on the date of grant of $110,000. This
share grant is made pursuant to the Company's 2009 Incentive Plan, which was
approved by the Company's shareholders on March 23, 2009.


Named Executive Officer Compensation Summary


Current salaries (rounded to nearest $1,000), equity awards and target bonus
percentage for named executive officers:


Name
Title
Salary
Shares Subject to Stock Options (#)
Restricted Stock Units (#)
Target Bonus Percentage
 
 
 
 
 
 
Christopher L. Conway
President -- Chief Executive Officer
$
700,000


115,000


6,822


100%
Sam Ferrise
President -- Baldwin Filters, Inc.
$
402,000


35,000


2,383


50%
David J. Fallon
Vice President - Finance & Chief Financial Officer
$
400,000


35,000


2,846


60%
Richard Wolfson
Vice President - General Counsel & Corporate Secretary
$
325,000


27,500


2,464


50%
David J. Lindsey
Vice President - Administration & Chief Administrative Officer
$
266,000


19,000


1,613


45%



The named executive officers of the Company are eligible to receive bonuses as
determined in the discretion of the Compensation Committee. Such bonuses would
be paid in fiscal 2014 and would be based on the achievement by the Company of
certain objective targets related to the Company's net income and economic
value-added returns during fiscal year 2013.


The named executive officers may also receive stock options and restricted stock
units pursuant to the Company's stockholder-approved 2009 Incentive Plan (or any
successor stockholder-approved plan thereto) as determined in the discretion of
the Compensation Committee.


Additional Information


The foregoing information is summary in nature. Additional information regarding
director and named executive officer compensation will be provided in the
Company's Proxy Statement to be filed in connection with the Company's Annual
Meeting of Stockholders expected to be held on March 25, 2014.


